Appellant was the owner of a suburban tract near Hartsells, Ala., which was surveyed and platted, and divided off into lots, advertised and auctioned by real estate dealers, the appellee becoming a purchaser of four of the lots, with the privilege of buying others at the same price, which was done. All of the details of the sale were conducted by the real estate dealers without the appellant's participation in any respect. Appellee paid $60 in cash, and executed three notes for $60, each payable 6, 12, and 18 months after date with a stipulation therein that, if default be made in any one of said series and remains unpaid for a period of 30 days, all of the series shall immediately become due and payable, and the holder may, at his option, proceed to enforce collection of all of them. Appellant executed a bond for title obligating himself to convey a good and sufficient title upon the payment of the purchase money. There were mistakes in the description of the lots, both in the bond for title and in the notes, some of the designated numbers of the lots being erroneous, and appellant filed this bill for a reformation of these instruments, and for the enforcement of his equitable lien as vendor. There were four amendments to the original bill, by way of additions thereto. The respondent's demurrer to the bill as last amended was sustained, and from this decree the complainant prosecuted the appeal.
In a bill for reformation very great particularity of averment is required, as well as very clear proof. Camper v. Rice, 201 Ala. 579, 78 So. 923; Dexter v. Ohlander, 95 Ala. 467,10 So. 527; Warren v. Crow, 195 Ala. 568, 71 So. 92.
In the original bill it was alleged that the lots first purchased included lots 19 to 22, inclusive, and lots 34 and 40 to 46, inclusive, all in block C. An amendment was then filed to the bill averring that the complainant had acquired the title to lot 34, and now offers to convey the same. By a still later amendment it was averred that, if mistaken as to the description set forth, the property sold to the respondent included lots 19 to 22, inclusive, lot 39, and lots 40 to 46, inclusive. The same amendment in the other alternative included still another lot in this description which would make the whole 13 lots instead of 12. There was still another amendment as to the description, being the last amendment filed, in which the complainant attempted to set up other descriptions of the lots, striking nothing from the original bill or the amendments thereto, but adding in a separate paragraph the following general language:
"Complainant strikes from the bill and all amendments all averments inconsistent with the averments of this amendment"
— thus placing upon opposing counsel as well as upon the court the duty of a close examination of the original bill and the several amendments, to ascertain inconsistent averments, and also there is confessedly an error of description in this last amendment, in that lot 23 is included therein when not so intended. This does not meet the requirements of strict pleading in cases of this character, as set forth in the foregoing authorities. The assignment of demurrer taking this point was well made.
As to the error in the description of the lots, no fraud or inequitable conduct is charged; but in equity this feature of the bill rests upon the fact that the mistake was common to both parties, which is an indispensable element to the reformation here sought. While the mutuality of mistake may be sufficiently averred in some of the paragraphs, yet in the bill as last amended paragraph 20 averred in the alternative that the mistake referred to was a mistake on the part of the scrivener, and due to his inadvertence or misapprehension. This averment being in the alternative, and separate and distinct from all others, and the demurrer taking the point, the sufficiency of the bill is to be tested thereby. It is not shown that the scrivener was the agent of both parties, and, construing the pleading most strongly against complainant, it must be held that the scrivener was complainant's agent alone. Therefore, if the mistake was only that of the agent of one of the parties, the complainant, this will not authorize reformation, because *Page 684 
mutuality of mistake is not made to appear. 34 Cyc. 920; Meek v. Hurst, 223 Mo. 688, 122 S.W. 1022, 135 Am. St. Rep. 531; Warren v. Crow, supra; Camper v. Rice, supra. This assignment of demurrer was also well taken.
As to the enforcement of the equitable lien, a bill of this character is one in the nature of a bill for specific performance. Munford v. Pearce, 70 Ala. 452; 6 Pom. Eq. Jur. 747. Specific performance is not a matter of absolute right, but rests in judicial discretion to be exercised according to the settled principles of equity. It will not be compelled if, under all the circumstances, it would be inequitable to do so, and as said by this court in Boylan v. Wilson, 202 Ala. 26,79 So. 364:
"A contract for the sale and purchase of land will not be compelled where the state of the title is the subject of reasonable doubt, or where it is reasonable to anticipate that the purchaser (respondent) will be exposed to litigation with respect thereto."
While in some parts of the bill the complainant alleges that he has a good title to the lots, yet in one of the amendments it appears that he has acquired title to one of the lots subsequent to the filing of the bill, and in paragraph 23 of the bill as amended it is averred in the alternative that, if he is mistaken as to having a good title to any of the lots, he is willing that there be an equitable abatement of the purchase price. Considering the bill as a whole, and bearing in mind that the complainant, who is the owner, is the one who himself is casting shadow upon the title, we think that such reasonable doubt is made sufficiently to appear as to the title as will deny to the complainant the relief of specific performance. The bond executed by the complainant calls for the conveyance of a good and sufficient title, and such indeed was the legal effect of the contract, even without this express language. Penney v. Norton, 202 Ala. 690, 81 So. 666; Chapman v. Lee's Adm'r,55 Ala. 620; 39 Cyc. 1446. The court will not compel the respondent to buy a lawsuit, or to accept a doubtful title. Boylan v. Wilson, supra.
It appears from this bill that the respondent purchased all the lots for a lump sum, paying $60.00 in cash, and executing three notes for $60.00 each. Doubtless the location of the lots is a matter of importance to the purchaser, and affects very materially their valuation.
The complainant seeking specific performance must show himself ready and able to comply with his part of the contract (Linn v. McLean, 80 Ala. 360), and it is not made to appear from the bill that complainant has a right to require the respondent to accept a certain number of lots less than the whole and abate the purchase price for any lots the title to which might fail.
The brief of counsel for appellee seems to contend that in such cases a bill is defective for praying for a deficiency decree, but this is permissible under our statute. Section 3219, Code 1907. See note to Johnson v. McKinnon, 13 L.R.A. (N.S.) 874.
It is further insisted that the bill shows complainant failed to read over the contract, and was therefore negligent to such an extent as to bar him from the relief of reformation. We are not impressed with this insistence. Negligence sufficient to bar relief does not appear from the averments of the bill. Kinney v. Ensminger, 87 Ala. 340, 6 So. 72; Houston v. Paul,86 Ala. 232, 5 So. 433; 23 Rawle C. L. 349, 350.
It results the decree of the court below was correct, and will be here affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and MILLER, JJ., concur.